Citation Nr: 1416415	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to a compensable disability evaluation in excess of 10 percent for bilateral hearing loss. 

3. Entitlement to a compensable rating for bilateral hearing loss prior to July 21, 2009. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother M.C., and DAV Observer L.K.


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in December 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in December 2012; a transcript of which can be located in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's tinnitus is related to his active service. 

2. The Veteran has level V hearing loss in his left ear.

3. The Veteran has level IV hearing loss in his right ear. 

4. The Veteran's original claim of service connection for hearing loss was denied in February 1975; he was properly notified of the decision and his appellate rights; and he did not appeal the February 1975 denial.

5. The Veteran's petition to reopen his previously denied claim was filed on July 21, 2009. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A.        §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 
2. The criteria for an initial disability evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for an earlier effective date for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In the context of the claim for a compensable disability evaluation for hearing loss, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the service connection claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA advised the Veteran in August 2009 of information as to the evidence required to substantiate the claim, and of the division of responsibilities between VA and a claimant in developing an appeal. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that no further action pursuant to Bryant is necessary.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD form 214), service induction and separation examinations, VA outpatient treatment records, VA examination reports, lay statements, and statements from the Veteran. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Tinnitus 

The Veteran maintains that his tinnitus is related to service. He asserts that he has had ringing in his ears since service. The Veteran served as a Hercules Missile Fire Control Crewman; therefore, the Board finds the Veteran was exposed to excessive noise in service. 

Service treatment records show that the Veteran had hearing impairment upon entering service and a slight worsening in his hearing upon separation from service. The Veteran filed a claim for "hearing problems" before he was effectively discharged from service.

Post service treatments records show the Veteran reported a worsening of hearing loss and tinnitus in his ears at the W.G. Hefner VA Medical Center in Salisbury, North Carolina in August 2009. The Veteran was diagnosed with bilateral hearing loss and scheduled for a Hearing Aid Evaluation Completion appointment.

The Veteran underwent a VA examination in November 2009. The VA examiner diagnosed the Veteran with tinnitus and bilateral hearing loss but opined that "since onset of the tinnitus could not be determined with any specificity, a presumption of military noise contribution as opposed to civilian noise causation would be purely speculative." Although the examiner failed to provide an opinion regarding the etiology of the Veteran's tinnitus, further medical inquiry would not assist this inquiry.  

During his hearing, the Veteran testified that he informed the November 2009 VA examiner that he had tinnitus since service. He further testified that he used hearing protection when exposed to noise in every job he has had since service to "protect what hearing he had left." The Veteran also provided several lay statements from family members and friends all whom stated the Veteran has had hearing problems since service.

After a careful review of the medical and satisfactory lay evidence set forth above, the Board has determined that the Veteran's current tinnitus is related to his active service. 

As noted above, service records support the Veteran's reports of exposure to noise during active service. In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation. When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent, credible, and probative evidence of a continuity of symptoms of tinnitus since his active service. Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence). Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service put the evidence in relative equipoise as to the Veteran's tinnitus.  
Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted. 38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initial Rating Claim - Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is more severe than reflected by the 10 percent disability evaluation currently assigned. Because he has Level V hearing loss in his left ear and level IV hearing loss in his right ear, his claim will be denied.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran's bilateral hearing loss is currently assigned a 10 percent evaluation under Diagnostic Code 6100. 38 C.F.R. §§ 4.85, 4.86. Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R.      § 3.385. Once a disability is established, levels of hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss. 38 C.F.R.           § 4.85(b), Table VI. Disability ratings are assigned by combining the level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table VII. See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as puretone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate. In that case, Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used. Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear. 38 C.F.R. §§ 3.383, 3.385, 4.85(b). A 20 percent disability evaluation is warranted when a Veteran's hearing yield a Roman numeral value of at least V in both ears.

The Veteran underwent a VA audiology examination in November 2009. His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70
70
70
LEFT
10
15
65
70
70

The average puretone threshold was 55 decibels in both ears. Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 68 percent in the left ear. 

Applying the results of the November 2009 examination to Table VI of the VA regulations yields a Roman numeral value of V in the left ear and IV in the right ear. Applying these values to Table VII, the Veteran's bilateral hearing loss warrants a 10 percent disability evaluation. 38 C.F.R. § 4.85, 4.86.

If the Veteran has either of two exceptional patterns of hearings impairment, the Roman numeral value is determined using both Table VI and VIa. 38 C.F.R. § 4.86. This method is used if the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII. Id. The Veteran's right ear displays an exceptional pattern of hearing impairment as his puretone threshold was only 10 decibels at 1000 and 70 decibels at 2000 Hertz. However applying the numeric designation under Table VIa would only result in a Roman numeral value of III in the Veteran's right ear (rendering a disability evaluation of 10 percent). Therefore, the value designated by Table VI (Roman numeral value of IV) is the appropriate value to use in determining the disability evaluation. 

As the Veteran's hearing loss, when calculated using Table VII, does not warrant a compensable disability evaluation over 10 percent his claim for an increase is denied. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at     54-56. The Veteran's hearing loss has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria. The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level IV hearing loss in the right ear and Level V hearing loss in the left ear. When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss. A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. The criteria for a 10 percent evaluation for the Veteran's bilateral hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board has also considered whether the issue of entitlement to a TDIU has been raised by the record. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  The Veteran has not asserted that his hearing loss has caused him to experience unemployment. Thus, the Board finds that no further consideration of a TDIU is warranted at this time. 

Earlier Effective Date for Service Connection 

The Veteran asserts the effective date of his award of service connection for bilateral hearing loss should date back to August 1973 when he was discharged from service. There is no evidence to suggest the Veteran's entitlement to service connection for bilateral hearing loss arose before July 21, 2009 and the claim must be denied.

VA regulations provide that, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran filed a claim for hearing loss shortly after discharge in December 1973; this claim was denied in February 1975 and the Veteran was then apprised of his rights to appeal the decision. The Veteran failed to appeal the decision within one year - the time allowed by law. 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973). The Veteran filed an application to reopen his claim for service connection for bilateral hearing loss on July 21, 2009. The RO granted the petition to reopen the claim and awarded service connection in December 2009, effective July 21, 2009.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).
Although the Veteran filed his original claim for service connection within one year of discharge from service, that claim was denied and became final. Thus, July 21, 2009, the date he filed his application to reopen the previously denied claim is the earliest effective date possible a disability evaluation for service connection may be granted and his claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Service connection for bilateral tinnitus is granted. 

Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than July 21, 2009 for the grant of service connection for bilateral hearing loss is denied.  




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


